DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 is directed to a process, but depends from product Claim 1.  It is believed that Claim 15 should be amended to depend from process Claim 10.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.  Applicant argues that there is no reference in Jang et al whatsoever to an ionic pair nor to the neutralization of nicotine.  Applicant further argues that the aim of adding C02 in Jang et al is different and unrelated to the claimed subject- matter.
As discussed in the rejection, since the process and reactants are the same as claimed, it would also have been obvious to one of ordinary skill in the art that the CO2 will at least partially neutralize the nicotine in an acid-base reaction and. at least some of the claimed product of a CO2-nicotine ion pair formulation would be formed.
Applicant argues that there is no water in the Applicant's solution.  The claims recite a product of a CO2-nicotine.ion pair formulation of specified formula including a  polar protic solvent, but does not restrict the solvent.  Water is not excluded a polar protic solvent, as are propylene glycol and glycerin, and all are included in Jang et al.  Since the process and reactants are the same as claimed, it would also have been 2 will at least partially neutralize the nicotine in an acid-base reaction and. at least some of the claimed product of a CO2-nicotine ion pair formulation would be formed.
Applicant discusses the process steps involved in forming the claimed formulation.  Applicant further argues that Jang et al discloses a different process.  However, to the extent claimed, the process and reactants are the same as the claimed invention, and it would have been obvious to one of ordinary skill in the art that the CO2 will at least partially neutralize the nicotine in an acid-base reaction and. at least some of the claimed product of a CO2-nicotine ion pair formulation would be formed.
Applicant argues that merely adding nicotine to a solution comprising CO2 will not result in the formation of Applicant's claimed ion pair.  The argument is the argument of counsel and cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Applicant submits evidence in the form of 1H NMR spectra purportedly demonstrating that the product obtained in Jang et al is clearly not identical to Applicant's product.  Applicant further argues that Jang et al teaches away from the claimed invention.
The evidence is not of probative value because it has not been submitted in a Declaration, therefore is considered attorney argument.  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results.
The rejections over the prior art are maintained.
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-9, 15-17 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (KR 10-1208473 B1).  Citations are from a machine translation provided by Applicant in an Information Disclosure Statement filed 10/24/2019. 
Claims 1-2, 9 and 15-17: Jang et al discloses an atomizing liquid composition for e-cigarettes (e-liquid) comprising propylene glycol, glycerin, edible alcohol, water and CO2, wherein the CO2 is dissolved at a saturating concentration of at least 80% (Abs, Claim 1, [0010], [0019]). In some embodiments, the composition further contains nicotine [0013].  
In an embodiment, the composition is used for smoking cessation and is formed by manufacturing a liquid using 65 vol% propylene glycol, 23 vol% vegetable glycerine, 2 vol% ethyl alcohol, 7 vol% water and 3 vol% menthol, saturating the liquid composition with carbon dioxide at room temperature and atmospheric pressure to a saturation concentration of over 80% and adding a desired amount of nicotine to the composition ([0043]-[0045]).  
Jang et al does not specifically disclose a CO2-nicotine ion pair having the claimed formula.  However, it is known in the art that nicotine is soluble in propylene glycol and glycerin (see SDS sheet for 10% w/v Nicotine in propylene glycol and glycerin, Sections 3 and 8).  Propylene glycol and glycerin are polar protic solvents.  Also, one of ordinary skill in the art knows that CO2 forms acidic species in the aqueous 2 will at least partially neutralize the nicotine in an acid-base reaction.  Therefore, the claimed process of neutralizing nicotine with CO2 wherein the nicotine is solvated in a polar protic solvent is disclosed or, at least, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Since the process steps and reactants are the same as claimed, it would also have been obvious to one of ordinary skill in the art that at least some of the claimed product of a CO2-nicotine ion pair formulation would be formed.  The Examiner has set forth reason to believe that a chemical limitation asserted to be critical to establishing novelty in the claimed subject matter may, in fact, be an obvious product of the cited prior art.  The burden is shifted to Applicant to prove that the process in the prior art does not result in the product claimed.
Claims 6-7: The propylene glycol and glycerin combination dissolves the nicotine and would have been an obvious carrier for the CO2-nicotine ion pair formulation.
Claim 8: In an embodiment, Jang et al discloses that the atomizing solution comprises menthol [0041], which reads on a flavoring agent well known in the art for use in smoking articles.
Claim 33: Since Jang et al discloses the e-liquid as an atomizing liquid for an e-cigarette, a vaporization device in the form of an e-cigarette comprising the e-liquid would have been an obvious end-use product for the e-liquid.

Claims 3-5, 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al in view of Anderson et al (US 2015/0313275).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748